Citation Nr: 1023167	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to March 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  With respect to the issue of an acquired psychiatric 
disability, a notice of disagreement was received in 
September 2007, a statement of the case was issued in 
December 2007, and a substantive appeal was received in March 
2008.  In the March 2008 substantive appeal, the Veteran also 
expressed disagreement with the May 2007 rating decision with 
respect to the issue pertaining to peripheral neuropathy of 
the extremities.  A statement of the case was issued in July 
2008, and a substantive appeal was received in September 
2008.  A Board hearing at the local RO was held in March 
2010.

The Board acknowledges that when the Veteran filed his claim, 
he requested compensation specifically for PTSD.  However, 
the Veteran has submitted various medical evidence reflecting 
diagnoses of other psychiatric disabilities that arise from 
the same symptoms for which he seeks benefits.  A claimant 
does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the 
affliction his mental condition, however diagnosed, causes 
him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  
Accordingly, the issue has been characterized as reflected on 
the first page of this decision.

Additional VA treatment records were submitted at the Board 
hearing along with a waiver of RO consideration.  Further, 
the Veteran submitted additional private treatment records to 
the Board in April 2010.  Although the Veteran did not waive 
RO consideration of this evidence, as the Board is remanding 
this case for further development, the RO will have the 
opportunity to review this evidence.  

Further, the issues of entitlement to service connection for 
bilateral hearing loss, low back disability, cervical spine 
disability, headaches, eye disability and entitlement to an 
increased evaluation for tinnitus were also on appeal from a 
September 2004 rating decision.  A statement of the case was 
issued in April 2007.  However, the Veteran failed to perfect 
an appeal as to those matters.  Accordingly, these issues are 
no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
Specifically, he claims that his peripheral neuropathy is due 
to exposure to herbicides.  The evidence of record shows that 
the Veteran was stationed in Vietnam from January 1969 to 
March 1970.  Further, current private treatment records 
showed a diagnosis of peripheral neuropathy, uncertain 
etiology.  Significantly, a September 2008 private treatment 
record provided that the etiology was unclear, but indicated 
that the examiner supposed it was possible that it was 
related to Agent Orange/dioxin exposure, but did not know how 
to confirm that specifically.  Moreover, another private 
treatment records dated in August 2008 showed an assessment 
of toxic peripheral neuropathy from Agent Orange.  

Although acute and subacute peripheral neuropathy must be 
manifested to a degree of 10 percent or more within a year of 
the last exposure to an herbicide agent during service in 
order to be presumed due to herbicide exposure under 38 
C.F.R.  § 3.309(e), the Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Stefl v. Nicholson, 21 Vet.App. 120 (2007) 
(holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, 
given that the Veteran was exposed to herbicides while in 
service and the private opinions indicating that his 
peripheral neuropathy may be related to such herbicide 
exposure, the Board finds that the Veteran should be afforded 
an appropriate VA examination to determine the etiology of 
any currently manifested peripheral neuropathy of the upper 
and lower extremities.  See generally 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Further, the Veteran is also seeking service connection for 
an acquired psychiatric disability, to include PTSD.  The 
Veteran's service reports of medical history in August 1968 
and March 1970 showed that the Veteran gave a history of 
depression or excessive worry.  VA treatment records show 
diagnoses of combat related PTSD as well as depressive 
disorder, not otherwise specified, and psychosis, not 
otherwise specified.  However, an in-service stressor has not 
been verified.  The Veteran's service personnel records 
showed that he was stationed in Vietnam from January 1969 to 
March 1970 with the 2d battalion, 33d artillery, 1st Infantry 
Division.  At the Board hearing, the Veteran testified about 
several alleged inservice stressors.  While some of the 
stressors relayed cannot be verified, the Board finds that 
there are in-service stressor events described by the Veteran 
that the RO should attempt to verify.  Specifically, sometime 
in June 1969 to July 1969, an armored personnel carrier that 
the Veteran was riding on exploded killing a fellow soldier.  
This incident occurred in the Iron Triangle, north of Lai 
Khe, Cu Chi and west of Song Be.  Further, sometime in 
September 1969 to October 1969, the Veteran described a 
"friendly fire" incident where rounds from their own 81mm 
units intended for the enemy landed on their own troops in 
the Iron Triangle, south of Laos, Cambodia.  Further, 
sometime in September 1969 to November 1969, the Veteran 
witnessed an incident where the grass was set on fire burning 
soldiers on the ground, which occurred on the east side of 
the Iron Triangle, approximately half way between Lai Khe and 
the border.  The Board finds that the additional stressors 
described by the Veteran are of sufficient detail in terms of 
dates and locations to allow for an attempt at verification 
with the United States Army and Joint Services Records 
Research Center (JSRRC).  

Further, given that the Veteran indicated a history of 
depression or excessive worry while in service, the Board 
also finds that the Veteran should be afforded a VA 
psychiatric examination to determine whether any other 
psychiatric disability is directly related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the JSRRC 
to attempt to verify through unit 
records the following stressor events:  
an armored personnel carrier that the 
Veteran was riding on exploded killing 
a fellow soldier in June 1969 to July 
1969 in the Iron Triangle, north of Lai 
Khe, Cu Chi and west of Song Be; a 
"friendly fire" incident where rounds 
from their own 81mm units intended for 
the enemy landed on their own troops in 
September 1969 to October 1969 in the 
Iron Triangle, south of Laos, Cambodia; 
and an incident where the grass was set 
on fire burning soldiers on the ground, 
which occurred in September 1979 to 
November 1979 on the east side of the 
Iron Triangle, approximately half way 
between Lai Khe and the border.  
  
2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of any particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should clearly delineate all psychiatric 
diagnoses.  If the Veteran suffers from 
PTSD, the examiner should offer an 
opinion as to whether it is related to 
any verified stressor.  With respect to 
any other diagnosed psychiatric 
disability, the examiner should opine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that this disability was related to 
service.

A detailed rationale should be provided 
for all opinions expressed.

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his peripheral 
neuropathy.  The claims file must be made 
available to the examiner for review.  
All medically necessary tests should be 
completed.  After reviewing the claims 
file and examining the Veteran, the 
examiner should clearly delineate all 
pertinent diagnoses of peripheral 
neuropathy of the upper and lower 
extremities.  Further, the examiner 
should opine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's 
peripheral neuropathy was manifested 
during service or otherwise related to 
service, to include any exposure to 
herbicides. 

A detailed rationale should be provided 
for all opinions expressed.  

4.  In the interest of avoiding future 
remand, the RO/AMC should then review the 
examination reports to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions expressed.  If not, 
appropriate action should be taken to 
remedy any such deficiencies in the 
examination reports. 

5.  Thereafter, the issues on appeal 
should be
readjudicated, to specifically include 
all evidence received since the last 
supplemental statement of the case.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


